LOGO [g32718img1.jpg]

 

Exhibit 10.43

 

Mercury Executive Annual Incentive Bonus Plan

 

Overview and Purpose

 

Mercury’s annual incentive plan was created as a means to recognize and reward
the link between the achievement of Mercury’s corporate objectives and the
executive’s contribution to this success. The plan is designed to actively
engage executives in achieving performance goals by placing compensation “at
risk” based on performance. The specific purpose of the plan is to:

 

  •   Align the risks/rewards for the senior management team to achieve
Mercury’s top business priorities, and

 

  •   Motivate and retain executives by providing above market compensation
opportunities linked to performance.

 

  •   Establish a direct link between operational performance that creates
shareholder value and individual performance and rewards.

 

  •   Align interests and objectives of shareholders and executives to drive
Company growth that creates shareholder value.

 

Performance Period

 

The plan is based on annual performance for 2005.

 

Eligibility and Participation

 

Executives who participate as a member of the Operations Team and who are
employed at the end of the fiscal year are considered eligible to participate
and receive an award under the plan. An executive must be rated “Solid” or
better through the performance review process for the fiscal year to be eligible
for an award under the plan.

 

Performance Measures

 

  •   The Plan rewards performance as measured against Mercury’s financial
performance and individual performance as measured against a pre-defined set of
Key Performance Indicators (KPIs).

 

Award Pool Funding

 

This pool is the amount of total dollars that are available for incentive awards
for the executive team. The pool is based on Mercury’s financial performance for
the year against the key metrics outlined above.



--------------------------------------------------------------------------------

LOGO [g32718img1.jpg]

 

Mercury Executive Annual Incentive Bonus Plan

 

The company must meet a minimum level of performance, referred to as the
threshold, to initiate funding in the pool. Threshold performance is met when
the company has achieved 75% of plan against the financial metrics. Company
performance between 75% and 125% funds the pool at 100% of target incentive
opportunity.

 

Each executive position has a defined target incentive opportunity, expressed as
a percent of salary, based on the competitive assessment. This target is used to
determine the amount of funding contributed to the overall award pool. The sum
of all executive target award opportunities as a percent of earned salary time
company performance determines the overall funding of the pool.

 

Determining Individual Awards

 

Once the award pool is funded, the President/COO and CEO complete the annual
executive performance review process to determine the executive’s individual
performance versus their KPIs. Individual award payouts may range from 0% and
125% of target opportunity based on the executive’s performance as assessed in
the review process.

 

Mercury’s Board of Directors maintains the discretion to determine any funding
of the plan if the company’s performance does not meet threshold levels or if
the company significantly exceeds plan.

 

Administration

 

Incentive awards will be prorated for executives who join Mercury during the
year and are based on earned salary during the fiscal year.

 

Awards will typically be paid within the quarter following the close of the
fiscal year. Incentive awards are subject to all applicable payroll taxes.

 

Mercury reserves the right to modify the plan, and individual awards, at any
time. You will be notified of any plan changes.

 

Acknowledgement

 

My signature below indicates that I have received a copy of the plan and that my
target incentive opportunity has been communicated to me.

 

              

Signature

  

Date